Citation Nr: 1042604	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a right knee disability, 
to include as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Regional Office (RO).  By 
rating action dated in November 2002, the RO in pertinent part 
denied the Veteran's claims of service connection for a left foot 
disability, right knee disability and hemorrhoids.  Based on the 
receipt of additional evidence, the RO, by a rating decision 
dated in August 2004, granted service connection for hemorrhoids, 
assigning an evaluation of 10 percent.  The Veteran continued to 
disagree with the denials of service connection and with the 
initial rating assigned for hemorrhoids.  

In January 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

In a May 2006 decision, the Board denied, among other things, 
service connection for left foot and right knee disabilities and 
an initial rating in excess of 10 percent for hemorrhoids.  The 
Veteran then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2008 memorandum decision, the 
Court vacated and remanded the May 2006 Board decision as to the 
aforementioned issues.  The Board issued another decision in July 
2009 further denying the service connection claims and remanding 
the higher initial rating claim to the RO for further 
development.  The Veteran once again appealed the service 
connection issues to the Court.  In a July 2010 Order, the Court 
endorsed a June 2010 joint motion for remand and remanded the 
appeal for compliance with the instructions in the joint motion.  
As to the issue of a higher initial rating for hemorrhoids, it is 
noted that this issue has not yet returned to the Board for 
appellate review.  

Following the issuance of the March 2005 supplemental statement 
of the case (SSOC), the Veteran and his representative on several 
occasions submitted new evidence not previously considered by the 
RO.  The Veteran has waived RO consideration of that evidence.  
Most recently, in October 2010, the Veteran's representative 
submitted additional argument, along with the Veteran's 90-day 
letter response form, which requested that the Board proceed 
immediately with the readjudication of his case.  As such, the 
Board may consider the appeal.  38 C.F.R. § 20.1304 (2010).

During the pendency of the appeal, a temporary file was created 
and later associated with the claims file.


FINDINGS OF FACT

1. The Veteran sustained fractures of the second and third 
metatarsals of the left foot in service. These fractures healed 
without residual disability.

2. There is no competent and credible evidence establishing that 
degenerative joint disease of the left foot, which was first 
documented many years after service, is related to service to 
include inservice fractures of the left second and third 
metatarsals.

3. The Veteran's in-service complaints concerning the right knee 
resolved without residual disability.

4. Degenerative joint disease of the right knee was initially 
demonstrated many years after service, and there is no competent 
and credible evidence to link it to service.




CONCLUSIONS OF LAW

1. A left foot disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A right knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Duty to notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Since the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA that 
the analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim.

In the present appeal, the appellant was provided with notice in 
September 2002 of what type of information and evidence was 
needed to substantiate his claim of service connection for the 
disabilities at issue, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating or an 
effective date for the aforementioned disabilities.  Despite the 
inadequate notice provided to the appellant on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection for left foot and a right knee disability, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

In sum, VA satisfied its duty to notify by means of the September 
2002 and May 2005 letters from the RO to the appellant, as well 
as the statement of the case and the supplemental statement of 
the case.  The letters informed the appellant of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The statement of the case issued 
in September 2004 included the relevant laws and regulations 
regarding service connection.  The RO letters, the rating 
decision, the statement of the case and the supplemental 
statement of the case thus informed the appellant of what was 
needed to grant the appellant's claims in this case.  The Board 
concludes that this notice satisfied the VCAA notice 
requirements.  In addition, the Board notes that the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims, to include testifying in a personal 
hearing before the Board.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal.  See Bernard, 4 Vet. App. 384.

Duty to assist

With regard to the duty to assist, the record contains the 
Veteran's service treatment records, post-service private and VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not identified 
further evidence not already of record that could be obtained.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the appellant's claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a VA examination in July 2004 to obtain an opinion as to 
whether his left foot and right knee disabilities can be directly 
attributed to service.  The Board finds the examination report to 
be comprehensive and sufficient in addressing the service 
connection issues at hand.  In this regard, it is noted that the 
examiner reviewed the Veteran's claims file prior to rendering 
his conclusions and provided a summary of the Veteran's relevant 
medical history as documented in the claims file.  After 
conducting a physical examination and reviewing X-ray reports of 
both knees, the left ankle and left foot, the examiner described 
his findings in detail and provided the rationale for the 
opinions and conclusions rendered.  For these reasons, the July 
2004 examination report is thorough and supported by objective 
and clinical findings, and is therefore adequate upon which to 
base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (The probative value of a medical opinion is derived from 
a factually accurate, fully articulated, and soundly reasoned 
opinion.).  Further examination or opinion is not needed on these 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be associated 
with the Veteran's military service.  This is discussed in more 
detail below.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate each claim has been obtained.

II. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active wartime 
service. 38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. This rule 
does not mean that any manifestations of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date. For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "Chronic." 
When the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity. Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board may consider the 
version of 38 C.F.R. § 3.310 in effect before the change, which 
is the version that favors the claimant.

a. Left foot disability 

The Veteran contends that he has a left foot disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

The evidence supporting the Veteran's claim includes his service 
treatment records, which show that a large valve, weighing 200 
pounds fell on his left foot in December 1972.  An X-ray study 
revealed non-displaced simple fractures of the second and third 
metatarsals.  He was placed in a short-leg walking cast.  The 
cast was removed twice, first on January 12, 1973, when an X-ray 
study revealed that the fracture was still present and he was re-
casted.

The evidence against the claim includes the service treatment 
records and the post-service treatment records, including the 
opinion of a VA physician.  Service treatment records reflect 
that the Veteran's walking cast was removed the second time on 
January 28, 1973 after an X-ray study showed that the fracture 
had healed.  The Board observes that the feet were subsequently 
evaluated as normal on the separation examination in March 1973.  
There is no clinical evidence of any problems involving the left 
foot for many years after service.  Private medical records show 
that the Veteran was seen in January 1998 and reported that he 
had injured his left foot three days earlier.  An examination 
disclosed tenderness over the metatarsal area medially, first and 
second, of the foot.

The Veteran was examined by the VA in July 2004, at which time 
the claims folder was reviewed.  The examiner noted that the 
Veteran had sustained fractures of the left second and third 
toes, but that they had healed by the final time the cast was 
removed.  This is supported by an X-ray study in March 1973 that 
revealed that the fractures had healed and the Veteran could 
return to duty.  The examiner further noted that there was no 
reference to any residuals at the time of the separation 
examination in March 1973.  An X-ray study of the left foot on 
the July 2004 VA examination showed mild hypertrophic changes of 
the tarsal-metatarsal joints.  The impression was old simple 
nondisplaced fractures of the left first and second metatarsals, 
healed, and mild degenerative changes of the left foot.  The 
examiner commented that there was no X-ray evidence of any 
residuals of the fractures of the metatarsals and that, 
therefore, it was unlikely that the degenerative changes of the 
left foot were the direct and proximate result of the injury 
sustained in service.

At the November 2006 Travel Board hearing, the Veteran testified 
that the cast on his left foot had been removed prior to 
discharge even though his left foot injury had not healed 
completely and he was still limping.  He recalled telling the 
examiner during his separation examination that he felt 
discomfort in his foot but the examiner did not take any X-rays 
or note any such complaints in the examination report.  The 
Veteran testified that after he returned home from service, he 
continued to have problems with his left foot.  He further 
testified that he had been wearing an air cast for the last 15 
years.  

Additional X-rays of the left foot were taken in October 2007.  
The Veteran was found to have degenerative changes at the tarsal-
metatarsal joints, involving the second, third and fourth 
metatarsal bones.  No acute fracture, dislocation or calcaneal 
spur was seen.  The tarsal bones were well aligned.  The 
impression was no acute abnormality.  

The Veteran's medical records also reflect treatment for a left 
ankle condition.  A July 2002 private treatment note from Dr. 
Young reports a continually painful left ankle from an old injury 
while in the Navy; it was noted that the Veteran had to wear a 
brace.  In August 2002, it was noted that the Veteran continued 
to have pain and instability in the left ankle and that he had 
been wearing a "brace" for several years; an old fracture of 
the left ankle was also noted.  A December 2004 private medical 
statement states that the Veteran was previously seen in 2002 for 
a persistently painful left ankle.  VA treatment records dated in 
November 2007 show that the molding for a custom ankle-foot 
orthosis (AFO) for the left foot had been requested for the 
Veteran.  It was noted that the disability for which the custom 
molding was made was arthrosis of the subtalar joint of the left 
foot.  In October 2008, an orthodic replacement was requested for 
a valgus ankle disability.  The Board notes that the Veteran has 
never filed a claim for service connection for a left ankle 
disability.  Additionally, there is no indication, based on the 
evidence of record, that the aforementioned left ankle condition 
is related to the Veteran's degenerative changes at the second, 
third and fourth tarsal-metatarsal joints.  As such, the Board 
need not engage in further discussion regarding the medical 
evidence relating to the left ankle.  

Taking into account all of the relevant evidence of record, 
service connection for a left foot disability is not warranted.  
Although the Veteran is shown to have a current diagnosis of mild 
degenerative changes of the left foot, the evidence fails to 
establish that this condition is etiologically related to the 
left foot injury he incurred in service.  Significantly, the 
Veteran's service treatment records to include the January 28, 
1973 treatment notes and the March 1973 separation examination 
report show that his fractures had healed by the time he 
separated from service.  In addition, the July 2004 VA examiner 
specifically found it to be unlikely that the Veteran's 
degenerative changes of the left foot were the direct and 
proximate result of his in-service injury.  The Board observes 
that the earliest documented post-service evidence of left foot 
trouble is in 1998, nearly 25 years after his period of service 
had ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) ( prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Furthermore, the Board cannot ignore the significance of the fact 
that the Veteran first filed his present claim for service 
connection in 2002, nearly three decades after leaving service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that weighs 
against the claim).  In short, there is no indication in the 
claims file that the Veteran's mild degenerative changes of the 
left foot are related to anything of service origin.  As such, 
service connection for a left foot disability must be denied.  

Notably, the only evidence of record supporting the Veteran's 
claim is his own lay opinion that his current disability is 
related to service.  The Board acknowledges that the Veteran can 
attest to factual matters of which he has first-hand knowledge; 
for example, he is competent to report that he has worn an air 
cast for 15 years.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
current disability.

The Board has thoroughly considered the Veteran's self-reported 
continuity of symptomatology of left foot problems dating back to 
service, as well as his contention that he has worn an air case 
for the last 15 years.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (explaining that a layperson's evidence is 
sufficient when the layperson is competent to identify the 
medical condition); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While 
the Board does not doubt the sincerity of the Veteran's belief 
that his left foot fractures in service never healed properly and 
that his symptoms of left foot problems have continued since that 
time, the evidence of record contains some inconsistencies that 
diminish the reliability of his current recollections.  In 
particular, the Veteran asserts that he was still limping and 
experiencing discomfort in his left foot at discharge, and that 
although he complained of these symptoms, such complaints were 
not documented at his separation examination.  However, as noted 
above, his service treatment records to include a January 1973 X-
ray study specifically show that his fractures had healed prior 
to his separation from service.  Furthermore, as to the Veteran's 
testimony at the November 2006 hearing that he had been wearing 
an air cast for the last 15 years, the evidence shows that the 
Veteran first sought post-service treatment for the left foot in 
1998 and that he had been prompted to do so only because he had 
injured his left foot three days earlier.  There was no mention 
of his military service or of a prior left foot injury at the 
time of this treatment.  In this regard, given the 
inconsistencies between the Veteran's statements and other 
evidence of record, the Board finds his assertions as to 
continuity of symptomatology to be not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  

After reviewing and weighing the evidence of record, the Board 
finds the objective medical evidence to be more probative than 
the Veteran's lay assertions, which conflict with the medical 
evidence.  The Board accepts the Veteran's lay testimony 
describing his symptoms.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, as 
noted above, the Board finds the credibility of the Veteran's lay 
assertions concerning continuity of symptomatology to be 
questionable; thus, his statements to this effect lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, supra.  Altogether, the most probative medical 
evidence regarding etiology is the July 2004 VA examination 
report, which rules out a relationship between the Veteran's 
current left foot disability and the documented inservice injury.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's current left foot disability is related to service.  As 
such, service connection for a left foot disability is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Right knee disability 

The Veteran contends that he has a right knee disability as a 
direct result of service or as secondary to his left foot 
disability.  For the reasons set forth below, the Board concludes 
that service connection is not warranted.  

The evidence supporting the Veteran's claim includes the service 
treatment records, which disclose that the Veteran was seen in 
August 1970 and again in August 1971 for complaints involving the 
right knee.  Effusion of the right knee was reported in August 
1970 and the Veteran had fluid drained from the knee.  He had 
moderate edema and an abrasion on the knee in August 1971. 

The evidence against the claim consists of the service treatment 
records which, other than the brief treatment in August 1970 and 
August 1971, are negative for complaints or findings concerning 
the right knee.  On a report of medical history in November 1972 
in conjunction with the extension of his enlistment, the Veteran 
referred to having swollen or painful joints.  During the hearing 
before the undersigned in January 2006, the Veteran apparently 
asserted that this was a reference to his knees.  It must be 
observed that the Veteran also denied at that time having a trick 
or locked knee.  Examinations of the knees in November 1972 and 
on the separation examination in March 1973 failed to reveal an 
abnormality of either knee.  The initial clinical indication of 
any complaints involving the knees was approximately 25 years 
following service.  See Maxson, 230 F.3d 1330.  

Following the VA examination of the joints in July 2004, the 
pertinent impression was degenerative joint disease of each knee.  
The examiner concluded that it was unlikely that the Veteran's 
degenerative joint disease of the right knee was the direct or 
proximate result of any process or event related to service.  

Additional X-rays of the bilateral knees were taken in January 
2008.  These X-rays revealed moderate to severe narrowing of the 
medial joint compartment bilaterally and small suprapatellar 
joint effusion.  No acute fracture or dislocation was seen.  In 
August 2008, a custom-made unloading brace for the right knee to 
unload medial compartment was requested for the Veteran.  In 
December 2008, a request was made to refurbish the right knee 
brace and to provide new sleeves for the brace.  It was noted 
that the brace was for the Veteran's right knee arthrosis.  

While the Veteran's service treatment records show he was treated 
for a right knee problem in service and post-service treatment 
records clearly demonstrate that he currently has right knee 
arthritis, there is no competent medical evidence indicating a 
nexus between the former and the latter.  Indeed, the examiner at 
the July 2004 VA examination ruled out the likelihood of such a 
relationship.  The Board concludes, accordingly, that the medical 
findings on examination are of greater probative value than the 
Veteran's allegations regarding the etiology of his right knee 
disability.  Accordingly, service connection on a direct basis is 
not warranted here.

Finally, given that the Board has determined that service 
connection for a left foot disability is not warranted, there is 
no need to address the Veteran's claim of service connection for 
a right knee disability as secondary to his left foot disability.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a right 
knee disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left foot disability is 
denied.

Entitlement to service connection for a right knee disability, to 
include as secondary to a left foot disability, is denied.

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


